Exhibit 10.73

Intelsat Global, Ltd.

Wellesley House North

90 Pitts Bay Road

Pembroke, Bermuda HM08

December 7, 2009

Dear Mr. McGlade:

Reference is made to that certain Side Letter Agreement to the Management
Shareholders Agreement of Intelsat Global, Ltd. (the “Company”), dated as of
May 6, 2009, by and among you, the McGlade Family Trust dated January 2, 2009,
and the Company (as amended, the “MSA Side Letter”). Capitalized terms used but
not otherwise defined in this letter agreement (the “Letter Agreement”) shall
have the meanings ascribed to them in the MSA Side Letter.

Notwithstanding anything to the contrary in the MSA Side Letter or the Equity
Award Agreements, you and the Company acknowledge and agree that any benefits
not generally available to shareholders of the Company which are provided to you
pursuant to the MSA Side Letter (including any benefits in connection with the
Co-Investment) or pursuant to the Equity Award Agreements are provided as part
of your incentive package in connection with your employment with the Company or
one of its subsidiaries and affiliates in accordance with the Employment
Agreement and, for the avoidance of doubt, are not provided to you in connection
with your status as a shareholder of the Company.

This Letter Agreement, the MSA Side Letter, the Equity Award Agreements and the
Employment Agreement constitute the entire agreement between you and the Company
with respect to the subject matter described herein.

This Letter Agreement may be executed in counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing below. By signing below, you acknowledge and agree that you
have carefully read this Letter Agreement in its entirety, fully understand and
agree to its terms and provisions, and intend and agree that it be final and
legally binding.

 

INTELSAT GLOBAL, LTD. By:  

 

  Name:   Title:

Agreed and acknowledged as of the date first above written:

 

 

David McGlade

[AMENDMENT TO MCGLADE MSA SIDE LETTER]